Citation Nr: 1132751	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1981 to April 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from              April and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A hearing was held before a Hearing Officer at the RO in January 2008, and a transcript of this proceeding is of record. The Board finds that the Hearing Officer who held the hearing discharged all pertinent applicable legal duties in his conduct of the proceeding, and addresses this matter in further detail below. 

Thereafter, in September 2010 the Board issued a decision denying the claim  before it. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2011, the Court granted a               Joint Motion by the Veteran's attorney and the Secretary of VA, vacating the September 2010 decision and then remanding the case to the Board. The basis for the Joint Motion was that (1) the Board provided an insufficient discussion of whether the RO hearing met the regulatory duties generally imposed upon a hearing officer; and (2) there was insufficient discussion of the applicable legal standard for whether a VA Compensation and Pension examination was required. The Board issues the present decision taking into account of the concerns raised in the                  Joint Motion. 

Following the issuance of the Joint Motion, and remand of this case back to             the Board, in June 2011 the Veteran provided additional evidence to the Board consisting of a personal statement and private hospitalization records, accompanied by a waiver of RO initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). Hence, the Board now accepts this evidence for inclusion in          the record. 


FINDING OF FACT

The appellant had a back injury that pre-existed entrance into ACDUTRA; there is no indication that any pre-existing back condition was aggravated by the Veteran's brief period of military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for a back condition. 38 U.S.C.A.             §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.              §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).
The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits     will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from September 2005 and June 2007, the RO notified the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   
Furthermore, a March 2006 supplemental notice letter provided information concerning both the disability rating and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The September 2005 notice preceded issuance of the May 2006 RO rating decision on appeal.                  The June 2007 letter did not comport with the definition of timely notice. However, the appellant has had an opportunity to respond to this subsequent VCAA notice letter in advance of the September 2008 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record.                 The appellant has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).


The RO has also taken appropriate action to comply with the duty to assist                 the appellant in this case, through obtaining service treatment records (STRs) and private medical records. Requests to the National Personnel Records Center (NPRC) for further medical records from during service, including pertinent hospitalization records from Reynolds Army Hospital at Fort Still, Oklahoma,          did not yield any further information. The Board further finds that a VA Compensation and Pension examination is not warranted in this case, inasmuch as there is no competent and probative evidence demonstrating that the appellant's claimed back condition may have undergone aggravation during his military service. See 38 C.F.R. § 3.159(c)(4) (2009). See too, McClendon v. Nicholson,             20 Vet. App. 79, 83 (2006).  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010).  As discussed below, while the record contains a December 1979 report of hospitalization for back strain, and the Veteran's December 1980 enlistment examination noted a history of a strained back, there is absolutely no documentation in the claims file of any injury or relevant treatment for the duration of the Veteran's three months service on ACDUTRA in 1981.  Furthermore, there is not medical evidence of back problems until the 1990s.  Here, there is no evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period and there is no indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service.  Accordingly, an examination is not warranted under applicable law, and would not be useful, as an examiner in 2011 would have no medical evidence from 1981 to the 1990s to look to obtain an opinion as to whether the condition grew permanently worse during three-month period 30 years ago.        

In support of his claim, the appellant has arranged for the Social Security Administration (SSA) to forward records pertaining to his receipt of SSA disability benefits. He has also testified at an RO hearing. The record as it stands includes sufficient competent evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the appellant.

Furthermore, after extensive review of this case in light of the applicable standard, the Board finds that despite concerns raised in the Joint Motion, all legal duties owed on the part of the RO Hearing Officer to the appellant in the conduct of the hearing were duly satisfied.  

In the decision of Bryant v. Shinseki, 23 Vet. App. 488, the Court held that                   38 C.F.R. § 3.103(c)(2) (2010) requires that the RO officer who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of         (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Court in Bryant reaffirmed the importance of carrying out the obligations of a hearing officer already set forth through the existing caselaw, including the requirement to fully explain the issues still outstanding that are relevant and material to substantiating the claim.                  A hearing officer must also suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue, or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Id. at 496.

In this particular instance, the requisite legal duties in the conduct of the hearing were complied with. During the January 2008 hearing, the RO Hearing Officer took necessary measures to identify the issue presented on appeal and pose direct questions to the appellant designed to elicit information relevant to the disposition of his claim. The Hearing Officer also inquired of the appellant as to information regarding his claimed in-service injury as the basis for claimed aggravation of pre-existing disability, as well as regarding any continuity of symptomatology of back problems from service until the present time period. The Board finds that the Hearing Officer provided clear and definitive assistance to the appellant in the ongoing development of his case. Ultimately, however, what provides the most conclusive measure of the fact that the Bryant hearing duties were properly dispensed with is that the appellant and his representative, through the testimony elicited, demonstrated that the appellant had actual knowledge of the elements necessary to substantiate his claim for benefits. Indeed, the appellant was clearly aware of what must be proven in a service connection claim premised on in-service aggravation. See Hearing Transcript at page 5 ([Question from representative]          "So to summarize your contentions, you contend that there was a pre-existing injury to your lower back, which you describe as being acute and having resolved at the time of basic training?"; [Answer] "Yes."; "...And that during the course of basic training you experienced aggravation?"; "Yes."). Moreover, the appellant's representative himself suggested a source of missing evidence on an element material to the disposition of this claim, in suggesting that the RO request from Reynolds Army Community Base Hospital potentially available further service treatment records which would help corroborate worsening of back pathology in service. See Hearing Transcript at page 6.  While the hearing officer may not have come out and specifically stated that the Veteran needed to show that that his back condition was aggravated by service, it is clear from the questions from the Veteran's representatives, and the answers provided by the Veteran, that the Veteran was well aware of the issue.  

From these readily apparent exchanges between the appellant and his representative, the Board finds it abundantly clear that all substantive duties              set forth under the Bryant decision were effectively met, based on just an overview of what the hearing transcript reflects. To expect the RO Hearing Officer to reiterate exactly what was already stated by the appellant's representative, regarding                   in-service aggravation, and potential additional medical records, would be mere repetition of no value whatsoever to the appellant in the resolution of his claim.  The Board further observes that at no time has the appellant ever asserted that         VA categorically failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the RO hearing. The Veteran did not request another hearing, nor did he request a Board hearing.  The concern raised within the Joint Motion rather, appears to be that the Board has not sufficiently explained the degree of compliance with the Bryant decision. The Board has thus offered the foregoing explanation in the interest of satisfying the terms of the Joint Motion. 

As such, the Board finds that, consistent with Bryant, the Hearing Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24), 106 (West 2002 & Supp. 2010);           38 C.F.R. § 3.6 (2010).

The elements of a claim for direct service connection are as follows:                      (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In addition, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

This notwithstanding, the presumption of soundness as well as the presumption of aggravation of a pre-existing condition do not apply to periods of ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). See also Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995). 

There is of record in this case a December 1979 report of private hospitalization indicating a primary diagnosis of acute lumbosacral back strain, following a    work-related injury.

Service medical history shows that on a December 1980 enlistment examination, there was reported a history of a strained back. No further documentation of injury or relevant treatment is present for the duration of the three months during which the appellant had ACDUTRA. 

Inquiring into potential available service records further based on information from the appellant, the RO contacted the NPRC and twice requested all treatment records from early-1981 at Reynolds Army Hospital at Fort Still, Oklahoma. The NPRC  has since responded that no further records are on file, and that all available STRs have been provided for the appellant. 

The appellant has indicated through hearing testimony and correspondence that during service in the last weeks of basic training he began to experience lower back pain and radiating leg pain that made it extremely difficult to walk, and was worsened by calisthenics and road marching. He described receiving muscle relaxants and pain medication in service, and being placed on a physical profile    due to back pain. He further stated that the symptoms continued through advanced individual training. 

The August 1998 report from a private neurosurgical clinic indicates the appellant was seen for evaluation of back pain, and right lower extremity pain and numbness, which had an onset five weeks previously from a work-related injury.                      The following month he underwent a right L3-L4 diskectomy procedure. 

A May 2001 SSA administrative decision indicates that the appellant was deemed disabled for purposes of receipt of disability benefits from that agency, in part due to the condition of degenerative disc disease. 

A July 2003 report from Dr. S.G. refers to a history of chronic back pain, with microdiskectomies performed in August 2001. 

In June 2009, the appellant provided a statement from an individual with whom         he served indicating that they were in the same battalion together, and he recalled there were mornings when he and the appellant went on sick leave together.            The author of the statement recalled the appellant would talk about his back problem on riding the bus to Reynolds Army Hospital, and verbalized that he felt  he would not be able to complete basic training or advanced individual training. 

In his June 2011 correspondence, the appellant further described an incident in which a higher ranking staff sergeant directed the members of his unit to begin performing push-ups. According to the appellant, he was already on a physical profile for his back and had been ordered by a military physician not to participate in this type of exercise. He explains that the staff sergeant told him that regardless of the profile he had to complete the push-ups. The staff sergeant then took his boot and put in on the appellant's back, causing him pronounced back and leg pain. 

Reviewing the above in its entirety, the Board finds that service connection for           a back condition has not been established based upon the existing record.               The potential basis of recovery in this instance would be under a theory of                in-service aggravation of pre-existing injury. The presumption of aggravation    does not apply to a period of ACDUTRA however, and therefore there must exist competent evidence proving that the appellant's pre-existing back condition underwent substantial aggravation during his service. With this in mind, the Board has closely examined any competent evidence in favor of the appellant's claim, and finds there is no clear indication of signs of aggravation of injury. 

Most significantly, there is no documentation in the service treatment records of any treatment, symptoms or diagnosis of a lower back problem. This includes following several attempts to acquire additional clinical or hospitalization records from the Reynolds Army Hospital at Fort Still. Given that two requests sent to the NPRC for such information were unsuccessful, it may reasonably be found that any further records search for such information would be futile, and no additional assistance in this regard would prove helpful. See 38 C.F.R. § 3.159(c)(2). This is not to say that the appellant's own assertions have not been considered. He is indeed competent and credible to relate his observable symptomatology pertaining to a back condition. Taking into account the appellant's statement of back problems brought upon from a superior ranking officer, an episode of this type would be truly regrettable and the appellant is competent to assert in-service injury. The lay statement from a service comrade provides further substantiation of back problems the appellant had in service. This notwithstanding, however, as to the determinative question of whether there was actual aggravation of a back disability during service, the appellant's assertions are not sufficient by themselves to show aggravation of this condition during service. Unfortunately, with the complete lack of medical evidence from the time, it simply cannot be concluded on present inquiry whether the symptoms the appellant and the lay affiant have described were of a condition more severe than that which already existed preceding service. This is taking into account the fact that there is fairly clear medical evidence indicating private inpatient hospitalization for diagnosed lumbosacral strain in 1979, pre-existing military service. So while the lay evidence in this case is helpful, it ultimately cannot establish in-service aggravation. There is not enough from the current record to establish a pattern of permanent worsening of back problems in service, nor does it appear that further relevant evidence on this subject would be forthcoming.
            
As discussed above, there would be no substantial value in obtaining a VA medical opinion as to the question of in-service aggravation, given that it would appear no more than an exercise in speculation to attempt to ascertain such an answer based on the complete lack of medical evidence available from 1981 (and the years thereafter).  The only evidence supporting the claim is in lay statements and the available lay testimony on its own does not provide a likely indication that permanent aggravation occurred during a three-month ACDUTRA period in 1981. As a result, a medical opinion on this limited basis of the lay statements offered, and without medical records from the ACDUTRA period or a decade thereafter, would not likely have strong probative value.

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McLendon v. Nicholson, supra.

Applying the McLendon case holding to the current matter, one involving claimed in-service aggravation, there is no competent indication that the appellant has a current back disability which may be associated with military service, based on aggravation of pre-existing injury. There is simply too speculative a record upon which to conclude that the appellant's back condition progressed any during military service. Both he and another individual have attested to back problems in service, however, there is no objective methodology available to ascertain whether the condition actually worsened during military service, particularly given its pronounced severity when it initially manifested in 1979. Therefore, a VA Compensation and Pension examination is not warranted under the applicable criteria.  

In summary, the appellant's back injury preceding service is not shown to have undergone measurable and permanent aggravation during his three-month period of ACDUTRA, based upon the extent of ascertainable information from this time period. 

For these reasons, the Board is denying the claim for service connection for a           back condition. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for a back condition is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


